The Mexico Fund, Inc. Monthly Summary Report August 2010 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund www.themexicofund.com The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. August 31, 2010 I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) NAV per share Closing price NYSE2 % Premium (Discount) (10.99%) (11.48%) (9.24%) Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price -5.26% 2.61% 3.03% 21.97% NAV per share -5.77% 0.14% 0.88% 23.03% Bolsa Index -6.10% -3.14% -3.14% 13.97% MSCI Mexico Index -5.31% -2.92% -0.29% 11.82% 2 Years 3 Years 5 Years 10 Years Market price 1.75% -11.27% 72.79% 275.46% NAV per share -3.97% -19.70% 66.55% 223.93% Bolsa Index -6.15% -12.74% 81.91% 231.03% MSCI Mexico Index -7.75% -18.43% 57.81% 186.34% III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 Daily avg. of million shares traded Valuation Ratios6: P/E P/BV EV/EBITDA Market capitalization (billion US$) IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 4.52% 4.59% 4.49% Six months 4.71% 4.69% 4.78% One year 4.77% 4.79% 5.13% Long-term Bonds Three years 5.38% 5.43% 6.46% Five years N.A. N.A. 7.33% Ten years 6.49% 6.88% N.A. 20 years 6.69% 7.31% 8.66% 30 years N.A. 7.38% 9.02% Currency Market8 Exchange Rate(Ps/US$) Ps. 13.2046 Ps. 12.6453 Ps. 13.3633 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index9 (CPI) 0.22% 1.61% 3.64% V. Economic Comments. According to results of the monthly poll conducted at the end of August 2010 by Mexico’s Central Bank (Banxico), economic analysts of the private sector estimate that Mexico’s gross domestic product (GDP) will grow 4.62% and 3.58% during 2010 and 2011, respectively. The inflation rate is estimated by analysts to be 4.43% for 2010 and 3.82% for 2011. The exchange rate of the peso against the dollar is expected to end 2010 at Ps. 12.66 and at Ps. 12.87 towards the end of 2011, while the interest rate for the 28-day Cetes (Treasury Bills) is estimated to be 4.58% and 5.46% for the same periods. The complete results of this and past polls are available at Banxico’s website, located at www.banxico.org.mx. 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund's Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: New York Stock Exchange 3 During August 2010, the Fund repurchased and cancelled 15,088 Fund shares at a weighted average price and discount of $22.66 and 11.24%, respectively. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the last US business day of the date of this report. Figures calculated using the dividend reinvestment criteria. 5Source: Mexican Stock Exchange 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings Before Interests, Taxes, Depreciation and Amortization. 7Monthly average of weekly auctions as published by Banco de México. N.A. means no auction for such instrument was scheduled for this month. 8Sources: Bloomberg and Banco de México 9Source: Banco de México VI. Portfolio of Investments As of August 31, 2010 (Unaudited) Percent of Shares Held Value Net Assets COMMON STOCK – 93.42% Airports 800,500 Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B 0.96% 2,000,000 Grupo Aeroportuario del Centro Norte, S.A.B. de C.V. Series B Beverages 1,986,000 Fomento Económico Mexicano, S.A.B. de C.V. Series UBD 700,000 Grupo Modelo, S.A.B. de C.V. Series C Building Materials 21,560,000 Cemex, S.A.B. de C.V. Series CPO 1,335,400 Grupo Cementos de Chihuahua, S.A.B. de C.V. Chemical Products 5,000,033 Mexichem, S.A.B. de C.V. Commercial Banks 1,039,700 Banco Compartamos, S.A., Institución de Banca Múltiple. Series O Construction and Infrastructure 3,000,000 Empresas ICA, S.A.B. de C.V. Consumer Products 1,866,000 Kimberly-Clark de México, S.A.B. de C.V. Series A Financial Groups 4,166,000 Grupo Financiero Banorte, S.A.B. de C.V. Series O Food 1,800,000 Grupo Bimbo, S.A.B. de C.V. Series A Health Care 5,000,000 Genomma Lab Internacional, S.A.B. de C.V. Series B Holding Companies 2,348,000 Alfa, S.A.B. de C.V. Series A Housing 1,139,100 Urbi Desarrollos Urbanos, S.A.B. de C.V. Media 6,400,000 Grupo Televisa, S.A.B. Series CPO Mining 10,000,000 Grupo México, S.A.B. de C.V. Series B 440,000 Industrias Peñoles, S.A.B. de C.V. Retail 200,000 First Cash Financial Services, Inc. 2,000,000 Grupo Comercial Chedraui, S.A.B. de C.V. Series B 17,500,000 Wal-Mart de México, S.A.B. de C.V. Series V Percent of Shares Held Value Net Assets COMMON STOCK Steel 905,100 Industrias CH, S.A.B. de C.V. Series B Stock Exchange 6,700,000 Bolsa Mexicana de Valores, S.A.B. de C.V. Series A Telecommunications Services 27,550,000 América Móvil, S.A.B. de C.V. Series L Total Common Stock 93.42% Securities SHORT-TERM SECURITIES – 7.62% Principal Amount Repurchase Agreements $19,650,297 BBVA Bancomer, S.A., 4.32%, dated 08/31/10, due 09/01/10 repurchase price $19,652,655, collateralized by Bonos del Gobierno Federal. 5.78% Time Deposits Comerica Bank, 0.19%, dated 08/31/10, due 09/01/10 Total Short-Term Securities Total Investments Other Liabilities in Excess of Assets Net Assets Equivalent to $25.29 per share on 13,449,289 shares of capital stock outstanding 100.00% VII. The Mexico Fund, Inc. Charts VII. The Mexico Fund, Inc. Charts (continued)
